           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 1 of 18



                                  IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN THE MATTER OF THE
COMMONWEALTH OF PENNSYLVANIA,                                      Index No.
           - against -
TED A. McCRACKEN,
               Petitioner-defendant.                                                     ~·,,



                                                                                         '.:-~~
                                                                                         \,::) C")
                                PETITION FOR REMOVAL FROM STATE COURT                    c;,.;,      N
                                  TO FEDERAL COURT (28 U.S. Code 1455)                  rr,o
                                                                                        ;;u;2
                                                                                                     )>

1. The defendant in the afore-captioned state court proceedings, Ted A. McCracken n?akes this'l'to-se
                                                                                                     _,
                                                                                                     w
petition for removal to federal court pursuant to the provisions enunciated in 28 U.S.C. 1455 and affirms

that:

2. There is substantial direct and circumstantial evidence of police corruption (i.e.

fabricating/exaggerating criminal charges for personal monetary gain; noble cause corruption

(i.e. petitioner has a criminal record), retaliation (Le. petitioner brought a Petition for Writ of Mandamus

challenging the misfeasance of the Pennsylvania State Police, currently pending in the PA

Commonwealth Court, Index No. S54 MD 2018) so to further a scheme to steal $200,000.00 from my

mother, 93 and   myself~   Moreover, there is direct evidence of medicare/insurance fraud of

approximately $16,000.00 and false arrest to further the scheme.

3. On or about May 8, 2019, petitioner was arrested on a warrant issued by Police Officer Gershanick, of

the Upper Moreland P.O. for Stalking (18 Pa.C.S. 2709.l(A2)); Unsworn falsification to Authorities (18

Pa.C.S. 4904(A1); Harassment (18 Pa.C.S. 2709(A3); Harassment (18 Pa.C.S. 2709(A4); False Reports of

Child Abuse (18 Pa.C.S. 4906.1); False Reports of Child Abuse (18 Pa.C.S. 4906.1). Six (6) misdemeanors.

4. The complainant(s) in this case are entirely the police and/or their immediate relative, and the case is

created out of abuse of police power (i.e. fabrication, exaggeration) initiated by the wife of a Abington



                                                     1
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 2 of 18



Township Police Officer. In addition, Gershanick, charged petitioner, for some additional statement(s),

etc., but never revealed a description in the criminal complaint.

5. Its apparent that Abington Police Department have had a pattern of using their personnel to try to

create confrontation and fabricate a charge for arrest/incarceration of petitioner.

6. In or about April, 2019, petitioner deduced that a neighbor, a male Caucasian, approximately 30

years of age, was a police officer, residing directly across the parking lot in a condominium complex.

This became more apparent when months passed and he never emptied trash into the dumpster, as if

he was were on a stake-out, trying to conceal his identity. Moreover, there were occasions when he

parked a Ford Crown Victoria unmarked police car in the parking lot. It also became apparent, from

vehicles parked in front of petitioner's/police officer's home, that in all probability he was a Abington

Township Police Officer, because a constant visitor had a vehicle with multiple Abington Township

stickers on it. Petitioner in 15 Derry and the police officer in 32 Derry Drive. His identity could not be

confirmed, but his personal vehicle bore the PA tag number GVE5173.

7. In or about April, 2019, petitioner wrote to the U.5. Attorney, EDPA and asked that he investigate

why a police officer, whom was not employed locally, was residing directly across from me. I stated that

there was a grave concern that he may attempt to interrupt mail delivery, and that petitioner's mail was

vitally important. The police officer moved out immediately.

8. Subsequently, a Abington Township Police Officer's wife was on Facebook, which pertains to

petitioner's arrest. A Abington Township Police Officer's wife, who was on an apparent 'sting'

operation, on the internet. Its claimed that petitioner went to her house, about 10:00 am in the

morning, knocked on the door, she answered the door, he introduced himself, and she asked that he not

come to that house again, and he left.


                                                     2
            Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 3 of 18



9. Obviously, if the complainant foresaw a problem, she could have filed a Protection from Abuse

petition, and got an order to restrain whoever from ever going to the residence again. Its apparent

that she was coached by her husband and immediately called the police.

10. Its petitioner's contention that alt the charges are an exaggeration, and petitioner's arrest was done

not out of criminal conduct of petitioner, but rather, a scheme to get petitioner out of the way, so that

two of their own (EMS/POLICE/Fire) could get control of $200,000.00 from petitioner's mother's assets.

11. For reasons which surfaced later, the arrest it is contended was brought about by two (2) former

Abington Hospital employees (a EMS technician and a nurse) coupled with personnel of that Abington

Township Police Department (i.e. Jackie Blei and her husband Abington Township Police Officer) which

has jurisdiction of the Abington Hospital complex. The scheme started with Abington Hospital EMS

worker and nurse who stood to gain $200,000.00 if petitioner were arrested/incarcerated and out of the

way. The two (2) had been given a Power of Attorney agreement in 2011 which petitioner's mother, 93,

had signed.

12. In 2011, petitioner was accused of unauthorized use of his mother's credit card, and ultimately

incarcerated. Petitioner was the sole beneficiary of all assets of his mother's up until that point in time.

With petitioner incarcerated, she turned to KENNETH WEBER and LORNA SIMON whom she met at

church to act as her Power of Attorney(s), should she be hospitalized, and they could transfer funds in

her account to pay bills, etc ..

13. Moreover, she changed her will giving one third to three parties, (1) her sister-in-law, laura Adams;

(2) Gwynedd Presbyterian Church and (3) petitioner. She had two (2) annuities worth approximately

$60,000.00 (Brighthouse and Riversource) and she changed beneficiaries on those to the three.

14. Petitioner later reconciled with his mother, and returned to share her residence. She contacted her

attorney, Cynthia Dengler, 43 W. Marshall Street, Norristown, PA 19401 to change the will back to make


                                                     3
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 4 of 18



petitioner sole beneficiary of her will.

15. The Power of Attorney agreement lay dormant for eight years and petitioner's mother stopped

attending church and had no contact with WEBER and only on rare occasions did she see SIMON.

16. Its believed that this communication to Dengler, was communicated to Gwynedd Presbyterian

Church {i.e. a former $50,000.00 beneficiary) of which WEBER and SIMON are long-standing members

and it brought WEBER and SIMON to aggressively seek to incarcerate and get petitioner out of the way

so that they could utilize the Power of Attorney (hereinafter referred to as POA) agreement to

institutionalize petitioner's 93 year old mother and take control of her assets and house with a

combined value of $200,000.00. They probably perceived that revocation of the POA was imminent.

17. Petitioner was incarcerated on or about May 8, 2019 based on Jackie Blei's (wife to Abington Police

Officer Joseph Blei) statement and on or about May 30, 2019, petitioner's mother purportedly slipped in

the parking lot, though no broken bones. She was taken to the Abington Hospital-Lansdale and stayed

for about 4 days, and within that short time the two (2) persons whom held the 2011 POA agreement

moved in to take control of petitioner's mother's property and unilaterally, transferred (kidnapped) her

to a secure nursing home without her consent. The two {2) KENNETH WEBER, JR., a former EMS worker

and LORNA SIMON, a former nurse for the Abington Hospital network had petitioner's mother

transferred to a $900.00 per day nursing home, (the two stated that medicare paid for it, though, later
                                                        1/
the nursing facility generated a bill for over $16,000.00 ) where she was held incommunicado, as the

two (2) searched out a permanent institution to institutionalize petitioner's mother for the rest of her

life.

18. Petitioner was released on unsecured bail on June 26, 2019 and returned home to mother's house.

19. When petitioner returned to the North Wales residence belonging to his mother, he found out from

a next door neighbor that his mother had purportedly fell in the parking lot while getting into her vehicle



                                                    4
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 5 of 18



and was taken to the Ablngton Hospital-Lansdale.

20. Petitioner went to the residence of Lorna Simon, S07 Cherry Street, Lansdale, PA 19446, whom

petitioner knew was acquainted with my mother, from luncheons with church ladies. She told petitioner

that his mother had fallen six weeks earlier, and that she had no broken bones and was released from

the hospital after four (4) days.

21. Petitioner asked where his mother was now, so he could visit her, SIMON refused to disclose the

location to petitioner. She told petitioner to ask WEBER, giving me the opportunity to call him from her

house, on her phone, but the call went to voice mail. Petitioner left a message, though he never

returned the call.

22. Petitioner explained that he had been incarcerated, and could not gain access to his belongings in

his mother's house and she said she had a key. She consented to allowing petitioner into the house,

though, stated she needed a police escort when allowing someone into the house. She called the Upper

Gwynedd Police Department who have jurisdiction of the North Wales residence and she and petitioner

were met by three (3) patrolmen. Officers Moriarty, Ramonowitz and another unidentified officer met

SIMON and petitioner.

23. Petitioner explained to Officer Moriarty that his mother was at some other location and SIMON had

that information, but had refused to disclose that, and could he get that information from SIMON or

another source. Moriarty told petitioner that SIMON had Power of Attorney and that she could refuse

to disclose that information.

24. Petitioner informed the police that he was a permanent resident and that the address was on his PA

Operator's license. Petitioner was let into the house where he stayed.

25. When SIMON had refused to disclose, petitioner gave SIMON his cell phone number, and had asked

that she pass his phone number onto his mother, and ask that she call him.


                                                   5
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 6 of 18



26. Petitioner waited three (3) days and got no call from his mother, so on or about June 29, 2019,

petitioner called the Upper Gwynedd Police Department and spoke to a Police Officer Toro and

attempted to file a MISSING PERSONS report regarding the undisclosed location of his mother. Toro

said that, petitioner's mother (Le. Eunice Jean McCracken) was not missing, that, they had knowledge of

her whereabouts, but, that I had no right to know where she was and that my mother did not want to

see me. Petitioner told him, that did not sound right, and that petitioner had been residing at her home

with her in recent months and we were on friendly terms. He said that he was referring to a report

made by Police Officer Ramonowitz.

27. On or about July 3, 2019, Kenneth WEBER came to the house at 15 Derry Drive, North Wales, PA

19454. As soon as petitioner answered the door, Weber told me that he was taking control of the

property (i.e. 15 Derry Drive, North Wales, PA 19454) based upon the POA agreement. He did not

exhibit a copy of the agreement, and to date he has not offered one up. He had come to the residence,

with a person who represents the condominium association, because mold had been seen around the

room air registers, due to a dysfunctional whole house humidifier system. Petitioner had removed it all.

28. When WEBER questioned, as to when he expected petitioner's mother to be discharged, to come

home, he stated that they (i.e. WEBER and SIMON) were looking to find a permanent institution to put

her in. Petitioner continued to question him as to where she was, and that he wanted to visit her.

Finally, he gave a description of the facility. He did not give the name of the facility, but a description of

where it was located. It turned out to be, Gwynedd Rehabilitation and Healthcare, located at 773

Sumneytown Pike, Lansdale, PA 19446.

29. Petitioner had been trying to locate his mother's car, and WEBER stated that he had taken the car.

Petitioner had frequently used the car and had a lot of his property in the trunk. Weber agreed to

return the contents of the car, and offered to sell petitioner the car, belonging to my mother, which he


                                                      6
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 7 of 18



was prepared to sell, since apparently he felt he had legal authority based upon the Power of Attorney

agreement.

30. Based on this interaction regarding the car, its safe to assume that WEBER would have sold the

house as well.

31. Petitioner, did, on or about July 4th or 5th first call to inquiry as to when the hours of visitation were

(told 8 to 8), and then drove to the Gwynedd Rehabilitation and Healthcare facility.

32. It is a secure facility (electronic locks on two sets of entrance/exit doors) and when "buzzed in"

asked to visit my mother. The receptionist/gate keeper called the administrator, Michelle Taylor, and

she refused to allow visitation, and said that there is a Power of Attorney agreement, and that Lorna

Simon must give her permission.

33. Petitioner did contact Lorna Simon, who said she would grant visitation, but that she would have to

find a person to supervise the visits.

34. At that point, petitioner called to consult an attorney. Petitioner contacted the Slutsky firm in

Plymouth Meeting, PA and personnel there stated that SIMON and TAYLOR would need a

GUARDIANSHIP order to stop visitation, and communication, which they did not have. Personnel there
                                                                                                         ,
stated that without GUARDIANSHIP, they had no right to hold her in an institution, if she wanted to go

home.

35. On or about July 7, 2019, Lorna Simon granted visitation and petitioner saw his mother, while

supervised by a woman, identified as Judy Emerson, who according to the Gwynedd Presbyterian

Church {837 Sumneytown Pike, Lansdale, PA 19446) Church Directory was the church treasurer.

36. Jts apparent that EMERSON was there acting on behalf of her employer, the church, which was a

one-third beneficiary in will and/or annuities.

37. Petitioner told his mother that these two (2) persons whom she had given Power of Attorney (i.e.

                                                      7
             Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 8 of 18



WEBER/SIMON) were trying to keep her institutionalized for life. She indicated she wanted to go home.

She indicated that she had been held there and had no illness, and had not seen any doctor nor received

any treatment. She signed a document to revoke WEBER and SIMON from POA, which petitioner

witnessed.

38. Subsequently, petitioner wrote to Michelle Taylor explaining that SIMON did not have

GUARDIANSHIP, and that if my mother wanted to go home, she is entitled to do that.

39. Approximately three (3) days later, SIMON allowed petitioner to visit his mother again, this time

supervised by Michelle Taylor and they finally released petitioner's mother the next day.

40. Upon returning home the Power of Attorney was revoked and beneficiaries on annuities were

checked and it was found that there was three (3) entities on each annuity. On the Brighthouse annuity

valued at $6,000.00 it was found that (1) Laura Adams; Gwynedd Presbyterian Church and petitioner

were noted. On the Riversource annuity valued at $S8,000.00 there were three (3), Gwynedd

Presbyterian Church, Laura Adams and Kenneth Weber.

41. Its clear that WEBER abused the authority of the Power of Attorney agreement and unilaterally

requested Riversource to remove petitioner and place himself on there as a beneficiary for 33 1/3 % or

approximately $20,000.00. The extra beneficiaries were removed and petitioner sole beneficiary.

42. Its clear, that had petitioner not got released, his mother would have been institutionalized for life

and WEBER would have liquidated the annuities and sold the house through his manipulation of the

Power of Attorney agreement.

43. Petitioner Ted A. McCracken was in the Montgomery County Correctional Facility, Eagleville, PA

from May 8, 2019 through June 26, 2019 trying desperately to contact my mother to get out on bail.

WEBER had the telephone disconnected and removed from the house by Comcast and lost a phone

number my mother had for 30 years. WEBER also went to the U.S. Post Office and had all mail



                                                     8
           Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 9 of 18



addressed to my mother rerouted to a mailbox he rented. Due to Weber's malicious actions petitioner

was unable to communicate with his mother. In fact, no family nor friends were able to communicate

with her. Petitioner's mother was held in the Gwynedd Rehab. secure facility for over a month and

went outside on only one (1) occasion to have her hearing aids checked. She did not go out shopping

separately, nor in a group. She did not have access to a telephone, and WEBER took the mail petitioner

sent and destroyed it.

44. The nursing home generated a bill for over $16,000.00 for the 40 day stay which was unwanted,

unnecessary and forced upon petitioner's mother by WEBER and SIMON.

45. Because the allegations were entirely created by the police, and the allegations that police

corruption is at the root of the exaggerated charges, where the police set up sting operations to try to

snare petitioner into anything which they can exaggerate and incarcerate him for, petitioner is

being selectively and maliciously prosecuted in violation of the Equal Protection Clause of the   5th   and

141h Amendments of the United States Constitution and asserts he cannot get a fair trial in Montgomery

County.

46. These are malicious charges, which were nothing but a pretext, to get petitioner out of the way, so

their Abington Hospital partners could steal petitioner's mother's assets, for which petitioner was the

intended legitimate beneficiary, and institutionalize her for life. The prosecutor is interconnected with

the police officers and stands in solidarity with them and has prejudice and bias towards petitioner.

47. Gershanick shows solidarity with the Blei's, peer pressure, and noble cause corruption (i.e.

petitioner has a police record). A search of familyeducation.com shows that all three (3) share a

German ancestry (Btei, Gershanick and Weber).

48. More recently, petitioner was advised by the Court Clerk, Court of Common Pleas, Montgomery

County that the case is docketed before Judge Thomas Branca. Petitioner has only gone on trial once in


                                                    9
          Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 10 of 18



Montgomery County, and that was a jury trial before Judge Branca. Following the trial there was a

lengthy appeal were multiple trial errors were argued. The judge is bias and prejudiced against

petitioner, and any other of the judges would be far more impartial and fair than Judge Branca.

        Upon the foregoing, petitioner respectfully requests removal of the criminal proceedings to

federal court.

        I, Ted A. McCracken, declare under penalty of perjury that the foregoing is true and correct and

that this Petition for Removal was placed in the USDC dropbox on 9/12/2019.

Dated: September 12, 2019
       North Wales, PA




                                                        Ted A. McCracken
                                                        Petitioner - pro-se
                                                        15 Derry Drive
                                                        North Wales, PA 19454


1/
  A summary of medicare costs for the months at issue has been received and Gwynedd Rehabilitation
charged over $16,000.00 for the 40 days, and medicare only paid about $900.00, while my mother's
supplemental insurance paid about $2,000.00.

Participants:
C.K. Kenneth Weber, Jr., (Power of Attorney), 320 Britt Road, North Wales, PA 19454;
Lorna Simon, {Power of Attorney), 507 Cherry Street, Lansdale, PA 19446;
Michelle Taylor, Administrator, Gwynedd Rehabilitation and Healthcare, 773 Sumneytown Pike,
Lansdale, PA 19446;
Eunice Jean McCracken (mother), 15 Derry Drive, North Wales, PA 19454;
Police Officer Gershanick, Upper Moreland Police Department, 117 Park Avenue, Willow Grove, PA
19090;
Police Officer Joseph Blei, Abington Township Police Department, 1166 Old York Road, Abington, PA
19001;
Jackie Blei;
Ted A. McCracken, 15 Derry Drive, North Wales, PA 19454;
Police Officer Moriarty, Upper Gwynedd Police Department, 1 Park Place, North Wales, PA 19454;
Police Officer Toro, Upper Gwynedd Police Department, 1 Park Place, North Wales, PA 19454;
Police Officer Ramonowitz, Upper Gwynedd Police Department, 1 Park Place, North Wales, PA 19454.
                                                   10
                       Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 11 of 18




                                                                                                            Docket Number: CP-46-CR-0004080-2019
                                                                                                                                     CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                                 Page 1 of5
                                                                                     v.
                                                                       Ted Aaron McCracken

 Judge Assigned: Branca, Thomas C.                                                 Dale Filed: 0710812019                    Initiation Date: 0410512019
 OTN: U 695690-2                       LOTN:                                       Originating Docket No: MJ-38208-CR-0000101-2019
 Initial Issuing Authoritv: Jay S. Friedenberg                                     Final Issuing Authoritv: Jay S. Friedenberg
 Arresting Agency: Upper Moreland Twp Police Dept                                  Arresting Officer: Gershanick, William J.
Complaintflncident#: UM 19 03543
Case Local Number Type(s)                                                          Case Local Numberts)




                                                                         Awaiting Pre-Trial Conference
                                                07/0812019               Awaiting Formal Arraignment
                                                07/0812019               Awaiting Formal Arraignment
                                                07/0812019               Awaiting Filing of Information



  Case Calendar                  Schedule         St•rt                                             Judge Name                                    Schedule
  Event Type                     Start Date        Time                                                                                           Status
  Fonna1 Arraignment             08/14/2019        9:30am           Video Room #1                                                                 Scheduled
  Pre-Trial                      09120/2019        9:00am           Courtroom B                     Judge Thomas C. Branca                        Scheduled
  Conference
-~,··
~~~~
 Dale Of Birth:                    07/19/1953                CitvlStale/Zip: North Wales, PA 19454


Alias Name
McCracken, Ted
McCracken, Ted A.
McCracken, Theodore Aaron



Participant Type                                       Name
Defendant                                              McCracken, Ted Aaron

~~~
McCracken, Ted Aaron                                                                                                                              Nebbia Status: None

  Bail Action                                        Bail Type                        Percentage
                                                                                                                            Bail Posting Status              Posting Date

  s ..                             0510912019        Monetaiy                                              $25,000.00
  Change Bail Type                 0612612019        Unsecured                                             $25,000.00
                                                                                                                            Posted                             0612612019


CPCMS90B2                                                                                                                                                  Pnnted: 09/1112019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
          data, errors or omissions on these reports. Dock.et Sheet informatfon should not be used in place of a criminal history baclqjround check which can
          only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisrons of the Criminal History Record
                                         Information Act may be subject to civil hability as set forth in 16 Pa.C.S. section 9183.

                                                                                                                                ii
                        Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 12 of 18

                       COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
~~
                                                                                                             Docket Number: CP-46-CR-0004080-2019
                                                                                                                                      CRIMINAL DOCKET
                                                                                                                                                                 Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                                  Page2of5
                                                                                      V.




   Seq.          Orig Seq.      Grade      Statute                         Statute Description                                         Offense Ot          OTN
    1                           M1          18§2709.1 §§A2                 Stalking - Repeatedly Comm. To Cause                        03108/2019          u 695690-2
                                                                           Fear
                                                                                                                          ~-----
   2             2              M2          18§4904§§A1                    Unsworn Falsification to Authorities                        03f08/2019          u 695690-2
·---.----
   3             3              s          18 § 2709 §§ A3                 Harassment- Course of Conduct W/No                          03108/2019          u 695690-2

   4             4              M3
                                     ------18 § 2709 §§ A4
                                                                           Legitimate Purpose
                                                                           Harassment - Comm. lewd, Threatening,
                                                                                                                                              ~~~



                                                                                                                                       03/08/2019          u 695690-2

   5             5
                                 --------
                                M2   18§4906.1
                                                                           Etc. Language
                                                                           Fa!se Reports of Child Abuse                                03!08'2019          u 695690-2
   6             6              M2         18 § 4906.1                     False Reports of Child Abuse                                0310812019          U 695690-2

~Ill~~
Disoosilion
  Case Event                                                                  Disvosilion Date                               Final Disposition
    Sequence/Description                                                          Offense Disposition                            Grade       ~
        Sentencing Judge                                                            Sentence Date                                       Credit For Time Seryed
          Sentence/Diversion Pmaram Type                                               Incarceration/Diversionary Period                      Start Date
                Sentence Conditions

Waived for Court {Lower Court)                    Defendant Was Present
  lower Court Disposition                                                    0612612019                                      Nol Final
    1 I Stalking - Repeatedly Comm. To Cause Fear                               Waived for Court (Lower Court)                    M1             18§2709.1 §§A2
    2 I Unswom Falsification to Authorities                                     Waived for Court (Lower Court)                    M2             18§4904§§A1
    3 I Harassment - Course of Conduct W/No Legitimate                          Waived for Court (Lower Court)                    s              18§2709§§A3
    Purpose
    41 Harassment - Comm. Lewd, Threatening, Etc.                               Waived for Court (Lower Court)                    M3             18 § 2709 §§ A4
    Language
    51 False Reports of Child Abuse                                             Waive<! for Court (Lower Court)                   M2             18§4906.1
    61 False Reports of Child Abuse                                             Waive<! for Court (Lower Court)                   M2             18§4906.1




CPCMS9062                                                                                                                                                    Pnnted: 0911112019

            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets. Nerther the courts of the Unified Judicial
            System of the commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania courts assume any !iabil[ly for inaccurate or delayed
          data. errors or omissions on these reports. Docket Sheet infonnalion should not be used in place of a criminal history background check which can
          only be provided by the Pennsylvania Slate Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          lnfonnationAct may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183.

                                                                                                                                      I 'tr
                        Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 13 of 18

                       COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
! ! I l l \ ? .
                                                                                                            Docket Number: CP-46-CR-0004080-2019
                                                                                                                                  CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                                   Page 3 of 5




                     Gwendolyn Marie Kull                                            Name:                Vanessa L. BelUno
                      DislrictAttomey                                                                     Public Defender
    Supreme Court No:           324110                                               Supreme Court No:              078938
    Phone Number(s):                                                                 Rep. Status:                   Active
        610-278-3155            (Phone)                                              Phone Number(s):
    Address·                                                                             610-278-3295               (Phone)
        Montgomery Co Da's Office                                                    Address:
        2 EAiry St PO Box 311                                                              Montgomery County Public Defender
        Norristown, PA 19404                                                               2 E Airy Street PO Box 311
                                                                                           Norristown, PA 19404
                     Montgomery County District Attorney's
                                                                                     Representing: McCracken, Ted Aaron
                     Office - Criminal Division
                     Prosecutor
    Supreme Court No:
    Phone Number(s):
        610-278-3090           (Phone)
    Address:
        Montgomery County Courthouse
        PO Box 311




                                  05/0912019                                                                       Friedenberg, Jay S.
    Bail Set - McCracken, Ted Aaron


                                  06126/2019                                                                       McCracken, Ted Aaron
    Bail Posted - McCracken, Ted Aaron
Montgomery County District Attorney's
Office - Criminal Division
  07/08/2019                eService                                                                     Served


2                                06/2612019                                                                        Friedenberg, Jay S.
    Bail Type Changed - McCracken, Ted Aaron
Montgomery Counly District Attorney's
Office - Criminal Division
  07/0812019                eService                                                                     Served


                                 0710812019                                                                       Court of Common Pleas -
                                                                                                                  Montgomery County
    Original Papers Received from Lower Court
Montgomery County District Attorney's
Office - Criminal Division

CPCMS9062                                                                                                                                                 Printed; 09/1112019

            Recent entries made in the court filing offices may not be immediately reflected on these dock.et sheets. Neither the courts of the Unified Judicial
            System of the commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
           only be provided by the Pennsytvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa C.S. Section 9183.

                                                                                                                                     1i
                        Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 14 of 18

                       COURT OF COMMON PLEAS OF MONTGOMERY COUNTY

                                                                                                           Docket Number: CP-46-CR-0004080-2019
                                                                                                                                 CRIMINAL DOCKET
                                                                                                                                                           Court Case


                                                                 Commonwealth of Pennsylvania
                                                                                                                                                                 Page 4 of5




 Sequence Number                                                   Document Date

 Service To                                               Service By

     Issue Date                   Service Type                         Status Date                       Service Status
     07/08/2019                   eService                                                               Served


 2                                07/0812019                                                                       Criminal Division - Montgomery
     Formal Arraignment Scheduled 0811412019 9:30AM
Montgomery County District Attorney's
Office - Criminal Division
     07/08/2019                   eService                                                              Served


                                 0711112019                                                                        McCracken, Ted Aaron
     Waiver of Appearance at Arraignment
Montgomery County District Attorney's
Office - Criminal Division
     07/15/2019                  eService                                                               Served


                                 07'26/2019                                                                        McCracken, Ted Aaron
     Waiver of Appearance al Arraignment
Montgomery County District Attorney's
Office - Criminal Division
  07/29/2019                eService                                                                    Served


                                 08/1312019                                                                        Kravitz, John E.
     Entry of Appearance
Kull, Gwendolyn Marie
     08!14/2019                  eNotice                                                                Notified
Montgomery County District Attorney's
Office - Criminal Division
  08/14/2019                eNolice                                                                     Notified


2                                08/13(2019                                                                        Kravitz, John E.
  Request for Pre-Trial Discovery
Kull, Gwendolyn Marie
     08'14/2019                  eNolice                                                                Notified
Montgomery County District Attorney's
Office - Criminal Division
     08/14/2019                  eNotice                                                                Notified




CPCMS9082                                                                                                                                               Pt1nted: 09J111201S

            Recent entries made in the court filing o!lices may not be immediately reflected on these docket sheets Neither the courts of the Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports_ Docket Sheet information should not be used in place of a criminal history background check_ which can
           only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                          Information Act may be subject to civil liability as set forth in 18 Pa_C_S Section 9183.

                                                                                                                                          1'1
                       Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 15 of 18

                       COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
~~
                                                                                                            Docket Number: CP-46-CR-0004080-2019
                                                                                                                                  CRIMINAL DOCKET
                                                                                                                                                             Court Case


                                                                  Commonwealth of Pennsylvania
                                                                                                                                                                  Page 5 of 5
                                                                                     V.




 Sequence Number                  CP Filed Dale                     Document Date

                                  08/20/2019                                                                        Montgomery County Court
                                                                                                                    Administration
     Pre-Trial Conference Scheduled 09/2012019 9:00AM
       LFAB-14-19


 2                               08/20/2019                                                                         Montgomery County Court
                                                                                                                    Administration
     Hearing Notice
       Pre Trial Conference Scheduled
Kravilz, John E.
     0812012019                  eService                                                                Se~d

Kull, Gwendolyn Marie
     08/20/2019                  eService                                                                Served
Montgomery County DJstrict Attorney's
Office - Criminal Division
  08/20/2019                eService                                                                     Se~d


                                 09/1012019                                                                         Bellino, Vanessa L.
  Entry of Appearance
Kravilz, John E.
     09/10/2019                  eService                                                                Served
Kull. Gwendolyn Marie
     09/10/2019                  eNotice                                                                 Notified
Montgomery County District Attorney's
Office - Criminal Division
  09/10/2019                eNolice                                                                      Notified




CPCMS9082                                                                                                                                                 Prmted: 09/1112018
            Recent entries made in the court filing offices may not be immediately reflected on these docket sheets. Nefther the courts of !he Unified Judicial
            System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate or delayed
           data, errors or omissions on these reports. Docket Sheet infonnation shouk:I not be used in place of a criminal history background check which can
           only be provided by the Pennsylvania state Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
                                        Information Act may be subject to civil liability as set forth in 18 Pa.C.S. section 9183

                                                                                                                                              I <;"
Case 2:19-cr-00542-BMS Document 1 Filed 09/12/19 Page 16 of 18




                                                                 I 0
om                                       Wed 26 Jun Document
                             Case 2:19-cr-00542-BMS 2019 10;38:39
                                                             1 Filed AM EDT
                                                                     09/12/19 Page 17 of 18                                        Page 4 0£ 6




     BAIL RELEASE CONDITIONS                             Commonwealth of Pennsylvania

                                                                           '·
                                                              Ted Aaron ~cc.~ack.•__, ______, -·-----·--'~""'""'-------~
     OTN:     u   695690-2      .
                                    Docket No:    --i-.if.i-38208-CR-0000101-2019        Date of Charges:       03/08'2019
                                    Court No:      MOJ-38-2-08
     .i-.-~-~~-~-~~~--~~~~~~---~-----~~-~~~~~~~~--
     Def NametAddre.ss:   Ted Aaron McCracken                    Next cOurt A.0ti0n:                        Video Room #1
                          15 Derry Drive                         Formal Arraignment                         Montgomery County Courthouse
                          North Wales. PA 19454                  08114/2019 9:30    am                      Swede & Alry Streets
                                                                                                            Norristown, PA 19404
                                                                                                            610-278-3224




     Release Conditions
         ·--------------~~------------~----------,,
      Othe-r - Defendant is to nOi'-haiie-COntacl with 'Comp18iiiant and lier famiiY and-her adiifess. o-;,;fer:idciOt 'iS lo recieve a -~ental
      health evaluation and complywilh any recommendations
                       -·~                           ....
                          ... -----------------------~
      I verify that the above condi11ons have been imposed.
                                                                                                                                           --..
      I ceriify tha1 this filing complies with the provisions of the Case Records Pu Jic Access Policy of the Unified Judicial System of
      Pennsylvania that require filing confidenliel information and documents diff rentl than non-confidential information and
      documents.




                                                                                                                    11
om                                         Wed 26 Jun Document
                               Case 2:19-cr-00542-BMS 2019 10:38:39
                                                               1 FiledAM  EDT
                                                                       09/12/19 Page 18 of 18                                                    Page 4 0£ 6




     BAIL RELEASE CONDITIONS                                   Commonwealth of Pennsylvania
                                                                                v.
                                                                    T~d   Aaron McCracken
                                                                               -----~=-~------
      OTN:      u 695690-2             Docket No:       - MJ-38208-CR 0000101-2019 Date of Charges: 03/0812019
                                       Court No:          MDJ-38-2-08

      Def Name/Address:     Ted Asron McCracken                       Next CoUit A-ctiOn:                        Video Room #1
                            15 Derry Drive                            Formal Arraignment                         Montgomery County Courthouse
                            Nonh Wa1es. PA 19454                      0811412019 9:30 am                         Swede & Airy Streets
                                                                                                                 Norristown, PA 19404
                                                                                                                 610-278-3224




     Release Conditions
     ·t' 0th-;-::' Detendant is to-;,ol.hi.IVe-~oiitaci with 'Comp1a"iriant arid her rami·1Y-and-her Hddress.   6Eifer{da·n1-{s to reCieve   a   me~ia1               ].
       health evaluation and comply with any recommenda11ons
                              -----    ~-~                                      -_,    ______             -_-                                             "'.,,...,.._,.
       I verify that the above conditions have been imposed.
       I certify that this filing complies with lhe provisions of the Case Records Pu lie Access Policy of the Unified Judicial System of
       Pennsylvania that require filing confidential information and documents diff rentl than norx:onfidenlial information and
       documents.




                                               Date




                                                                                                                           r"b
